Martin, J.
The dismissal of this appeal is asked on the affidavit of the counsel for the plaintiff and appellee, who attests, that the appellant has executed the judgment appealed from ; that she is a married woman, and was so at the time she obtained the ap*78peal, and was not assisted by her husband, or authorized by the Judge in obtaining said appeal, and is not bound by the bond which she executed without his authoritj.
It is true, that she paid the costs in the court below; but her appeal is devolutive only, and the clerk might have compelled her, by an execution, to pay the costs.
It is not denied, that she is a married woman ; and as such, she cannot stand in judgment, or institute a suit without the authorization of her husband, or that of the Judge. It has been urged on her behalf, that the suit which terminated in the judgment appealed from, was brought against her while she was married, and that her husband was not made a party thereto. If that be the case, she may be relieved by an appeal, or action of nullity ; but the appeal, and the action of nullity, are both suits which she cannot institute without authorization.

Appeal dismissed.